Citation Nr: 0430285	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to January 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).

In October 2003, after perfecting appeals to two other issues 
denied in the June 2002 decision (i.e., entitlement to 
service connection for allergic rhinitis, and entitlement to 
a compensable rating for residuals of a tonsillectomy), the 
veteran withdrew her appeal as to these issues.  As a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision, 38 C.F.R. § 20.204(b) (2003), 
the only issue on appeal is as stated on the cover page of 
this remand.


REMAND

While the veteran testified at a hearing before the 
undersigned at the RO in January 2004, the tape of that 
hearing was thereafter lost.  In September 2004, after being 
notified by VA of the above facts, the veteran requested 
another hearing before a Veterans Law Judge sitting at the 
RO.  Accordingly, a remand to schedule the requested hearing 
is required.  See 38 C.F.R. § 20.703 (2003).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


